Code of Ethics for the Nonmanagement Board Members of BNY MELLON FUNDS TRUST Introduction The Bank of New York Mellon Corporation (“BNY Mellon”) Personal Securities Trading Policy (the “Policy”) is designed to reinforce the reputation for integrity of The Dreyfus Corporation (“Dreyfus”), MBSC Securities Corporation (“MBSC”) and their affiliates by avoiding even the appearance of impropriety in the conduct of their businesses. The Policy constitutes the code of ethics of Dreyfus, MBSC and of BNY Mellon Funds Trust (the “Trust”) pursuant to Rule 17j-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), applicable to their respective access persons who are officers or employees of Dreyfus, MBSC or their affiliates. This Code of Ethics (the “Code”) has been prepared specifically for Board members of the Trust who are not officers or employees of Dreyfus, MBSC or any of their affiliates (“Nonmanagement Board Members”), and constitutes the Trust’s code of ethics pursuant to Rule 17j-1 under the 1940 Act applicable to such individuals. Nonmanagement Board Member You are considered to be a Nonmanagement Board Member if you are a trustee of the Trust who is not also an officer or employee of Dreyfus, MBSC or any of their affiliates. Independent Board Member The term “Independent Board Member” means those Nonmanagement Board Members who are not deemed “interested persons” (as defined by the 1940 Act) of the Trust. Statement of General Principles The general principles and procedures which guide the activities of all Nonmanagement Board Members are augmented by this Code, which is based upon the fundamental recognition that Nonmanagement Board Members owe a fiduciary duty to the Trust and to shareholders of each fund comprising the Trust (each, a “Fund” and, collectively, the “Funds”) . At all times and in all matters, Nonmanagement Board Members shall place the interests of the Trust before their personal interests. In the case of personal securities transactions, the fundamental standard to be followed is that Nonmanagement Board Members shall not take inappropriate advantage of their positions as Board members of the Trust. All personal securities transactions by Nonmanagement Board Members shall adhere to the requirements of this Code and shall be conducted in such a manner as to avoid any actual or potential conflict of interest, the appearance of such a conflict, or the abuse of the Nonmanagement Board Member’s position of trust and responsibility. While this Code is designed to address both identified conflicts and potential conflicts, it cannot define all conflict and potential conflict situations. In this regard, Nonmanagement Board Members should adhere not only to the letter, but also to the spirit of the policies contained in this Code. Nonmanagement Board Members are specifically reminded that it is unlawful for any of them, in connection with the purchase or sale, directly or indirectly, of a security held or to be acquired by a Fund: ·
